Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.

Response to Amendment
The Amendment filed 07/15/2022 has been entered. Claims 1-3, 6, and 8-12 remain pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites wherein in determining the relative value of the concentration of the subject, the relative concentration of the subject is determined based on a comparison with the reference signal through only one signal measurement at each of the initial step, the intermediate step, and the saturation step. The disclosure fails to describe the limitation of “based on a comparison with the reference signal through only one signal measurement at each of the initial step, the intermediate step, and the saturation step” (emphasis added). Paragraphs [0011], [0019], [0030], [0072], and [0079] teach in determining a relative value of a concentration of the subject, the relative concentration of the subject may be determined based on a comparison with the reference signal through only one signal measurement at any reaction timing. Paragraph [0016] teaches determining a relative value of a concentration based on a ratio of measured values of fraction bounds of the subject and reference signal defined in each step of the reaction when the subject reacts to the ligand fixed to the surface of the optical device. Paragraph [0017] teaches determining a relative value of a concentration based on a ratio of measured values of fraction bounds of the subject and reference signal defined in an initial step, intermediate step and saturation step, thus the disclosure does not describe “a comparison with the reference signal through only one signal measurement at each of the initial step, the intermediate step, and the saturation step” (i.e., “ratio” and “reference signal” does not appear to be the same as “comparison” and “one signal measurement at each” of the three steps, since “at each” of the three steps would require three signal measurements while the disclosure only describes a singular “reference signal”). 
Thus, the disclosure fails to disclose “based on a comparison with the reference signal through only one signal measurement at each of the initial step, the intermediate step, and the saturation step” in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-3, 6, and 8-12 are rejected by virtue of their dependence on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “reference signal” in lines 11 and 16. Since “a reference signal” is established in line 7, it is unclear if the reference signals of lines 11 and 16 are the same or different from the reference signal of line 7. Furthermore, it is unclear which reference signal “the reference signal” in the last two paragraphs are referring to. Claims 2-3, 6, and 8-12 are rejected by virtue of their dependence on a rejected base claim. 
Regarding claim 1, claim 1 recites the limitation “a comparison” in line 24. Since claim 1 recites, “comparison” in line 20, it is unclear if the comparison of line 24 is the same or different from the comparison of claim 20. Are there two comparison steps to determine the relative concentration? Claims 2-3, 6, and 8-12 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites “determining the relative value of the concentration of the subject comprises…” in lines 9-10 and 14-15; “relative concentration of the subject is determined in comparison…” in lines 19-20; and “the relative concentration of the subject is determine based on a comparison…”. It is unclear if these limitations are separate methods steps for determining the relative value of the concentration of the subject or if these limitations are further defining the “determining a relative value…” step of lines 6-8. Claims 2-3, 6, and 8-12 are rejected by virtue of their dependence on a rejected base claim.

Allowable Subject Matter
Claims 1-3, 6, and 8-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the closest prior art of over Horii et al. (US 20090261269 A1) in view of Knobel (WO 2007071349 A1) and Kim et al. (Kim et al., “Luminescent Silicon-Rich Nitride Horizontal Air-Slot Microdisk Resonators for Biosensing”, 2016, IEEE Photonics Technology Letters, Vol. 28, No 21) in view of Harris et al. (US 20030162236 A1) and Knobel (WO 2007071349 A1) fails to teach or suggest, alone or in combination, the method wherein in determining the relative value of the concentration of the subject, the relative concentration of the subject is determined based on a comparison with the reference signal through only one signal measurement at each of the initial step, the intermediate step, and the saturation step by determining the relative value of the concentration of the subject based on the ratio of the measured values of the fraction bounds of the subject and the reference signal.
Knobel teaches describing the initial, exponential, and saturation part of measurement data to calculate at least one characteristic digital value (claim 16) and determining concentration of said nucleic acid (claim 17). However, Knobel fails to explicitly teach or suggest the relative concentration of the subject is determined based on a comparison with the reference signal through only one signal measurement at each of the initial step, the intermediate step, and the saturation step by determining the relative value of the concentration of the subject based on the ratio of the measured values of the fraction bounds of the subject and the reference signal.
A reference Nugent et al. (US 20040029293 A1) teaches an immunoassay cassette and method for detecting an analyte (abstract). Nugent teaches that analyte concentration is measured by comparing a measured reflectance at a selected end point with standard reflectance measurements (paragraph [0079]). Nugent teaches measured reflectance is expressed as a ratio of final to initial percent reflectance (paragraph [0079]). Nugent teaches a signal ratio of end point to initial reflectance was determined and used to calculate analyte concentration from a standard curve (paragraph [0085]). However, Nugent fails to teach or suggest the limitations of claim 1. Nugent fails to teach the relative concentration of the subject is determined based on a comparison with the reference signal through only one signal measurement at each of the initial step, the intermediate step, and the saturation step by determining the relative value of the concentration of the subject based on the ratio of the measured values of the fraction bounds of the subject and the reference signal.
	None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 1. Thus, claim 1 is deemed allowed. Claims 2-3, 6, and 8-12 are allowed based on their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797